Citation Nr: 1504356	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  06-37 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes mellitus, to include entitlement to a separate compensable rating for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2011, the Board granted a 40 percent rating for diabetes mellitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a May 2012 Memorandum Decision, the Court vacated the Board's April 2011 decision and remanded this issue to the Board for further development.

While the Memorandum Decision did not specifically affirm the Board's allowance of an increased 40 percent rating for diabetes mellitus, as neither the Court nor the Veteran identified any issues or errors with that aspect of the decision, and as the increase had already been effected by the RO's January 2012 rating decision, in May 2013, the Board confirmed and continued to confirm its intent to retain the increase to 40 percent for the reasons set out in the April 2011 decision.

In November 2012, the Board remanded the claim to the RO for additional evidentiary development to comply with the May 2012 Memorandum Decision.

In a May 2013 decision, the Board again denied entitlement to a rating in excess of 40 percent for diabetes mellitus, and the Veteran filed a timely appeal of that decision.  Thereafter, pursuant to a Memorandum Decision dated in August 2014, the Board's decision was vacated because the Court found that the Board had not adequately considered the issue of entitlement to a separate compensable rating for nephropathy in the process of determining entitlement to an increased rating for diabetes mellitus.

The Board has determined that in light of the Court's most recent order in August 2014, it has no alternative but to remand this matter for further development.  Therefore, while it appears that the Veteran's representative may not have been given an opportunity to file a post-remand brief, in view of the Board's action, efforts to determine whether an opportunity was given are not necessary and would only serve to delay the action requested by this remand.

REMAND

In the August 2014 Memorandum Decision, the Court concluded that the Board had not adequately considered the issue of entitlement to a separate compensable rating for nephropathy in the process of determining entitlement to an increased rating for diabetes mellitus.  More specifically, it was noted that the Board did not make findings concerning (1) whether the evidence demonstrated that the appellant had nephropathy; and (2) whether any nephropathy warranted a separate compensable rating.  Instead, the Court found that the Board noted conflicting evidence of nephropathy and did not explain why it found that condition was noncompensable, which the Court found particularly problematic when considering the rating criteria under 38 C.F.R. § 4.115(a) and 38 C.F.R. § 4.115 (b).  Consequently, it was determined that remand was required for the Board to provide an adequate statement of reasons and bases, and to potentially provide a medical examination if the Board determined it lacked clear evidence concerning the condition or its current severity.

The Court noted that an October 2011 examination concluded that there was no "significant" kidney disease component "by review of his lab," and the record was noted to contain conflicting evidence of nephropathy.  The Board finds no alternative but to remand so that the Veteran can be provided an appropriate examination to determine whether he currently has diabetic nephropathy and if so, whether that disability warrants a separate compensable rating.

The Board further notes that with the exception of recent VA treatment records relating to a heart catheterization the Veteran underwent at a VA Medical Center (VAMC) in Janesville, Wisconsin, the record does not otherwise contain any additional treatment records for the Veteran dated since October 2011 out of the Central Arkansas Health Care System.  Therefore, while this matter is in remand status, the Board finds that an effort should be made to obtain additional VA treatment records for the Veteran dated since October 2011 out of both the VA facilities in Janesville, Wisconsin, and the Central Arkansas Health Care System.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records for the Veteran dated since October 2011 out of both the VA facility in Janesville, Wisconsin, and the Central Arkansas Health Care System.

2.  Then, schedule the Veteran for a VA examination to determine the nature and extent of diabetes mellitus.  The examiner must review the claims file and must note that review in the report.  Any tests or studies deemed necessary should be conducted.  All pertinent pathology should be noted in the examination report,  In particular, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has diabetic nephropathy and if so, the nature and extent of that disability.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

